Title: Jonathan Williams to Thomas Jefferson, 21 October 1814
From: Williams, Jonathan
To: Jefferson, Thomas


          Dear Sir

Philosophical Hall.
Friday
Eveng Octor 21. 1814.
          After
the Society was
adjourned a number of members (all your particular
Friends) were conversing on various subjects when the proposed sale of your
Library to
Congress was mentioned.
           It can hardly be supposed, that in this
Room surrounded by a Library consisting
almost wholly of
donations, with
your almost animated Bust looking full in our faces,
we could avoid expressing our regret that the rich collection of so many years
of scientific research should be devoted to a political Body, where it cannot
produce any benefit to them or to the World.—Works of History, Law, Government
Finance, political Œconomy, and general Knowledge
Information, may with propriety be so
deposited; but such Books as would adorn
our Library
and aid
this Society in “the promotion of
useful knowledge” must there become motheaten upon the Shelves.
          
          I cannot resist an impulse which
induces me to communicate this sentiment of regret to you, especially as your
own reccollection will assist me in the beleif, that when you were a resident
among us, you encouraged the expectation that your last Will would contain
a handsome increase of our Stock of Science.
          If this Letter should offend you I shall
be sorry, but I shall console myself in the reflection that it is the effect of
an honest zeal, which under opposite circumstances would not offend me.
          I am with great
respect Dear Sir Your obedient Servant
          Jon
Williams
        